DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/699,902 filed on 3 November 2021.
Claims 7-10 have been amended.
Claims 11-16 have been added. 
Claims 1-16 are currently pending and have been examined.

Reopening of Prosecution

In view of the Pre-Appeal Brief filed on 3 November 2021, PROSECUTION IS HEREBY REOPENED. A new ground rejection is set forth below.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-16 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  


B. Claim Rejections - 35 U.S.C. § 103:

Claims 1-10 stand rejected under 35 U.S.C. § 103(a)1 as being unpatentable over US 2016/0012424 ("Simon"), in view of US 2017/0317833 ("Smith"). Claims 11-16 were rejected under 35 U.S.C. 103(a)1 as being unpatentable over Simon, in view of Smith, further in view of U.S. Patent No. 8,667,060 (“Van Olst”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of claims.

Claim Objections

Claim 9 is objected to for the following informalities: incomplete term/phrase in a sentence. The claim recites: “removing the redeemed from circulation on the DLT network”. Said ‘redeemed’ that is being removed from circulation is grammatically incorrect and/or unclear. 

Claim Rejections – 35 USC § 112

Claims 7-16 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 7 recites in part the phrase(s) “if verified …”, which does not narrow the claim sufficiently and allows the recited step to be omitted thereby not being positively recited.

Applicant(s) are reminded that as a matter of linguistic precision, optional or conditional elements (e.g. "if," "may," etc.) do not narrow the claims because they can always be omitted.  See also MPEP §2106 II C:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation [Emphasis in original.]”

Dependent claims 8-16 are rejected as being dependent on rejected base claim 7. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwardsson, US 2019/0370504 (“Edwardsson”), in view of Smith et al., US 2017/0317833 (“Smith”), in view of Simon et al., US 2016/0012424 (“Simon”).

Re Claim 1: (Original) Edwardsson discloses a distributed ledger technology ("DLT") token exchange system based at least in part upon generated electricity, the system comprising: 

an electricity production module that measures an amount of electricity generated during a transaction; (Abstract; ¶¶[0019, 0024, 0026])

wherein the transaction includes identifying data and the electricity production module functions as a node on a DLT network; (¶¶[0013, 0024, 0028, 0032-0034])

With regard to the limitation(s) comprising:

wherein the DLT network comprises a plurality of nodes, each node capable of executing a software verification algorithm that includes a cryptographic hash value based at least in part upon transaction identifying data; 

Smith makes this teaching in a related endeavor (Abstract; ¶¶[0011-0012, 0016-0019, 0022, 0040, 0054-0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith with the invention of Edwardsson as disclosed above for the motivation of providing attestation and/or verification of transaction data and/or information in a secure and efficient manner.

Edwardsson further discloses:

wherein successful execution of the software verification algorithm results in a verified transaction and creation of a token;  (¶¶[0006, 0008, 0011, 0013, 0026-0028, 0030])

With regard to the limitation(s) comprising:

an order book stored on the DLT network that stores tokens for verified transactions from the plurality of nodes; 

a plurality of digital wallets that communicate with the DLT network and the order book and enable exchanges of tokens among DLT network participants.  

Simon makes these teachings in a related endeavor (¶¶[0008-0009, 0016-0018, 0023, 0027-0031, 0033, 0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Simon with the invention of Edwardsson as disclosed above for the motivation of incentivizing transactional behaviors.

Re Claim 3: (Original) Edwardsson in view of Smith in view of Simon discloses the DLT token exchange system of claim 1. Edwardsson further discloses:

wherein the DLT network further comprises: a token purchase application that enables a DLT network participant to purchase a token for currency and wherein the purchased token is stored in the purchasing DLT network participant's digital wallet.  (¶[0031])

Re Claim 4: (Original) Edwardsson in view of Smith in view of Simon discloses the DLT token exchange system of claim 3. Edwardsson further discloses:

wherein DLT network participants exchange tokens for goods or services.  (¶¶[0002, 0031])

Re Claim 5: (Original) Claim 5, as best understood by the Examiner, encompasses the same or substantially the same scope as claims 2 and 4. Accordingly, claim 5 is rejected in the same or substantially the same manner as claims 2 and 4.

Re Claim 6: (Original) Edwardsson in view of Smith in view of Simon discloses the DLT token exchange system of claim 1. Edwardsson doesn’t explicitly disclose:

wherein the cryptographic hash value is additionally based upon at least one prior verified transaction.  

Smith makes this teaching in a related endeavor (Abstract; ¶¶[0011-0012, 0016-0019, 0022, 0040, 0054-0056, 0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith with the invention of Edwardsson as disclosed above for the motivation of providing attestation and/or verification of transaction data and/or information in a secure and efficient manner.


Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwardsson, US 2019/0370504 (“Edwardsson”), in view of Simon et al., US 2016/0012424 (“Simon”).

Re Claim 7: (Currently Amended) Edwardsson discloses a method of operating a distributed ledger technology ("DLT") token exchange system based at least in part upon generated electricity, the method comprising: 

measuring, with an electricity production module, an amount of electricity generated during a transaction; (Abstract; ¶¶[0019, 0024, 0026])

With regard to the limitation(s) comprising:

generating a token for the transaction wherein the token comprises an identifying signature represented as a cryptographic hash value; 

distributing the token on a DLT network, the DLT network comprising a plurality of nodes; 

verifying the token by evaluating the hash value; and 

if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified token hash value.  

Simon makes these teachings in a related endeavor (¶¶[0014, 0017, 0019, 0021, 0026, 0029, 0042-0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Simon with the invention of Edwardsson as disclosed above for the motivation of incentivizing transactional behaviors.

Re Claim 8: (Currently Amended) Edwardsson in view of Simon discloses the method of operating the DLT token exchange system of claim 7. Edwardsson doesn’t explicitly disclose:

enabling a purchaser to purchase a token, the token comprising an identifying signature represented as a hash value; 

distributing the token on the DLT network; 

verifying the token by evaluating the hash value; and 

if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified token hash value.  

Simon makes these teachings in a related endeavor (¶¶[0014, 0017, 0019, 0021, 0026, 0029, 0042-0043, 0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Simon with the invention of Edwardsson as disclosed above for the motivation of incentivizing transactional behaviors.

Re Claim 9: (Currently Amended) Edwardsson in view of Simon discloses the method of operating the DLT token exchange system of claim 8. Edwardsson doesn’t explicitly disclose:

enabling the purchaser to redeem a token for payment of an amount of electricity consumed, the token comprising an identifying signature represented as a hash value; 

distributing the redeemed token on the DLT network; 

verifying the redeemed token by evaluating the hash value; and 

if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified redeemed token hash value; and 

removing the redeemed from circulation on the DLT network.  

Simon makes these teachings in a related endeavor (¶¶[0014, 0017, 0019, 0021, 0026, 0029, 0042-0043, 0054-0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Simon with the invention of Edwardsson as disclosed above for the motivation of incentivizing transactional behaviors.

Re Claim 10: (Currently Amended) Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 6.



Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwardsson, US 2019/0370504 (“Edwardsson”), in view of Smith et al., US 2017/0317833 (“Smith”) in view of Simon et al., US 2016/0012424 (“Simon”), as applied to claims 1, 3-6 as described above, further in view of Mayne et al., US 2019/0164236 (“Mayne”). 

Re Claim 2: (Original) Edwardsson in view of Smith in view of Simon discloses the DLT token exchange system of claim 1. Edwardsson doesn’t explicitly disclose:

an electricity consumption module that measures an amount of electricity consumed during a transaction.  

Mayne, however, makes this teaching in a related endeavor (FIG. 3 [13b]; ¶¶[0002, 0020, 0022, 0024, 0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mayne with the invention of Edwardsson as disclosed above for the motivation of monitoring the consumption and production of an energy resource.


Claims 11-12, 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwardsson, US 2019/0370504 (“Edwardsson”), in view of Simon et al., US 2016/0012424 (“Simon”), as applied to claims 7-10 as described above, further in view of Van Olst et al., US 8,667,060 (“Van Olst”).

Re Claim 11: (New) Edwardsson in view of Simon discloses the method of operating the DLT token exchange system of claim 7, 

wherein the electricity production module comprises a physical monitoring device connected to an Advanced Metering Infrastructure (AMI) meter.  

Van Olst, however, is relied upon to make this teaching (C1 L10-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van Olst with the invention of Edwardsson as disclosed above for the motivation of ensuring the veracity and/or accuracy of data collected from utility meters. 

Re Claim 12: (New) Edwardsson in view of Simon in view of Van Olst discloses the method of operating the DLT token exchange system of claim 11. Edwardsson doesn’t explicitly disclose: 

wherein the physical monitoring device comprises an American National Standards Institute (ANSI) certified physical monitoring device.  

Van Olst, however, is relied upon to make this teaching (C3 L28-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van Olst with the invention of Edwardsson as disclosed above for the motivation of ensuring the veracity and/or accuracy of data collected from utility meters. 

Re Claim 14: (New) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 11. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 11.

Re Claim 15: (New) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 12. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 12.


Claims 13, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwardsson, US 2019/0370504 (“Edwardsson”), in view of Simon et al., US 2016/0012424 (“Simon”), in view of Van Olst et al., US 8,667,060 (“Van Olst”), as applied to claims 11-12, 14-15 as described above, further in view of Slota et al., US 7,305,310 (“Slota”).

Re Claim 13: (New) Edwardsson in view of Simon in view of Van Olst discloses the method of operating the DLT token exchange system of claim 12. Edwardsson doesn’t explicitly disclose: 

validating, with the electricity production module, the amount of electricity measured by the AMI meter by constantly checking a calibration of the AMI meter through ongoing updates.  

Slota, however, makes this teaching in a related endeavor (Abstract; C1 L15-19, L63-67; C2 L1-7, L29-33, L50-56, L65-67; C3 L1-4, L27-33; C6 L35-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Slota with the invention of Edwardsson as disclosed above for the motivation of ensuring the veracity and/or accuracy of data being collected. 

Re Claim 16: (New) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 13.




Conclusion

Claims 1-16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692